ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Conquistador-Dorado Joint Venture            )      ASBCA Nos. 61171, 61172
                                             )
Under Contract No. W912P8-14-D-0009          )

APPEARANCES FOR THE APPELLANT:                      Michael A. Richard, Esq.
                                                    Jaqueline J. Ryan, Esq.
                                                     Cohen Seglias Pallas, Greenhall & Furman PC
                                                     Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    Thomas M. Taff, Jr., Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, New Orleans

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 7 February 2018
                                                          - r
                                                   t:::J LJ (IL____ . -
                                                                   I




                                                  DAVID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61171, 61172, Appeals of
Conquistador-Dorado Joint Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals